department of the treasury internal_revenue_service washington d c office_of_chief_counsel number info release date uil date conex-134769-02 cc psi b8 attention dear this letter is in response to your date inquiry on behalf of your constituent asked if airport on airport a small airport is located could be classified under the internal_revenue_code the code as a rural_airport stated airport from which more than big_number commercial passengers depart per year she also stated that because transportation is limited between the two airports one must travel other i hope the following general information is helpful in responding to miles by air or water and then ground vehicle to go from one airport to the miles from airport an before the taxpayer_relief_act_of_1997 the act all air transportation providers calculated the excise_tax on domestic air transportation solely as a percentage of the amount_paid for that transportation the act decreased this percentage and added a new tax on each segment of taxable_transportation the act also excepted from the new segment tax those flight segments beginning or ending at a rural_airport sec_4261 of the code a rural_airport is defined as any airport that had fewer than big_number commercial passengers departing by air during the second preceding calendar_year from that airport and is either not within miles of another airport having at least big_number commercial passengers departing by air or is receiving essential air service eas subsidies as of date sec_4261 of the code the department of transportation dot provides the irs a list of airports meeting the criteria in the statute under the dot regulations airport-to-airport distance is defined as the great circle distance between airports measured in statute miles cfr part section more specifically the distances between airports are calculated from a start and end latitude and longitude based on a constant compass course for a rhumb line between the points loxodrome using an albers equal area projection see the dot web site at http www bts gov oai rural html the distances between airports determined by this method have been adopted by the dot as its official mileage record cfr sec_247 the irs relies on the dot’s determination of the distance between airports for that part of the rural_airport definition by describing the requirements for an airport to qualify as a rural_airport with such specificity the congress did not give the irs the discretion to determine if an airport could be classified as a rural_airport in circumstances other than those described in sec_4261 of the code this general information does not constitute a ruling ruling from the irs on the status of a particular airport the letter_ruling program provides guidance to taxpayers when they are unclear on the application of the code each year we announce the procedures for requesting a letter_ruling in the first revenue_procedure published in the internal_revenue_bulletin this year’s procedures are in revproc_2002_1 2002_1_irb_1 copy enclosed can request a letter i hope this information is helpful if you have any questions please contact me or of my staff at sincerely william p o’shea acting associate chief_counsel passthroughs and special industries enclosure
